DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the interfacial layer..is partially pyrolyzed and removed by the heat treatment”. It is unclear from this limitation and the remainder of the claim if the interfacial layer is even present. Is it present or removed completely because it is sacrificed? Further clarification and appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (US 2018/0019360 A1) in view of Malinkiewicz (“Perovskite solar cells employing organic charge-transport layers”).
	Regarding claims 1 and 5, Mishima discloses a monolithic solar cell comprising (see Fig. 1, Abstract, [0031][0043][0056][0057]): a first solar cell formed by sequentially stacking an electrode (6 and 26 [0064][0052]), a silicon substrate (21), and an n-type emitter layer (24); a recombination layer (4) formed on the n-type emitter layer; an interfacial layer (3) formed on the recombination layer; and a second solar cell comprising a perovskite layer  (11, [0032])  and integrated onto the interfacial layer (3). The recombination layer (4) is formed of the same material as instantly claimed, namely a number of the compositions as recited in claim 8 [0038][0039][0093], and functions to recombine holes and electrons [0038]. 
However, Mishima does not disclose wherein the interfacial layer is a double layer constituted of PEDOT:PSS and poly-TPD or PEDOT:PSS and PCDTBT.
Mishima discloses that the interfacial layer can be multilayered and can comprise multiple electroconductive polymeric materials one of which includes PEDOT:PSS  but does not disclose that the bilayer is formed of a PEDOT:PSS and poly-TPD structure ([0050][0048]) and has a refractive index between 1.2 to 1.7 [0044]. 
Poly-TPD has a refractive index of approximately 1.4 as evidenced by Liu (“Enhance the Light Extraction Efficiency of QLED with Surface Micro-Nanostructure
Zilei”) (see Table 1).
Malinkiewicz discloses that an interfacial layer between a transparent conducting oxide and a perovskite active layer can comprise a hole transporting bilayer which 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the PEDOT:PSS interfacial layer of Mishima with the PEDOT:PSS/poly-TPD bilayer as disclosed by Malinkiewicz because it will result in improved performance of the perovskite solar cell.
With regards to the limitation “wherein the interfacial layer is a sacrificial layer that is formed on the recombination layer by a heat treatment and is partially pyrolyzed and removed by the heat treatment” is/are considered product-by-process claim limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
With regards to the interfacial layer preventing “a reduction in photoelectric conversion efficiency that occurs when the first solar cell and the second solar cell are combined to form an integrated solar cell” this is considered a functional characteristic. Since the interfacial layer is formed of the same materials as instantly claimed, and has the same structure as instantly claimed, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 3, Mishima discloses all of the claim limitations as set forth above.
	In addition, Mishima discloses wherein the second solar cell has a form wherein a p-type hole selective layer (13 [0070], hole transporting layer), a perovskite layer (11 [0078]), an n-type electron selective layer (12 [0070], electron transporting layer), a transparent electrode layer (14), and a metal grid electrode layer (5) are sequentially laminated.
	As noted in claim 3, layer 13 is electron type transporting and so even though the Example in Fig. 1, shows the opposite configuration, Examiner notes that Mishima discloses that layer 13 can be hole transporting.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the layer 13 so that it is hole transporting and layer 12 so that it is electron transporting in the device of Mishima because Mishima discloses that it is possible to do so.
Regarding claim 6, Mishima discloses all of the claim limitations as set forth above.
	As noted in claim 3, layer 13 is hole type transporting and so even though the Example in Fig. 1, shows the opposite configuration, Examiner notes that Mishima discloses that layer 13 can be hole type.

	Regarding claim 8, Mishima discloses all of the claim limitations as set forth above.
	In addition, Mishima discloses that the junction layer (4 [0038][0093]) and the transparent electrode layer (14 [0072][0082], is a conductive oxide [0039]) is a single layer formed of an oxide of at least one of indium, tin, and zinc.
	Regarding claim 9, Mishima discloses all of the claim limitations as set forth above.
	In addition, Mishima discloses the metal grid electrode layer is formed of any one metal of silver and aluminum ([0085]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (US 2018/0019360 A1) in view of Malinkiewicz (“Perovskite solar cells employing organic charge-transport layers”) as applied to claims 1, 3, 5, 6, 8, and 9 above and in further view of Wu (US 2017/0287648 A1).
	Regarding claim 7, modified Mishima discloses all of the claim limitations as set forth above.
	In addition, Mishima discloses an electron transport layer can comprise titanium oxide ([0077]), however, does not disclose that it is an organic material. 
	Wu discloses that the electron transport layer directly adjacent to the perovskite can comprise either titanium oxide of PCBM, C60, BCP, PFN, LiF, and PEI ([0022]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the titanium oxide electron transport material of Mishima with one of the organic 
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (US 2018/0019360 A1) in view of Malinkiewicz (“Perovskite solar cells employing organic charge-transport layers”) as applied to claims 1, 3, 5, 6, 8, and 9 above and in further view of Wu (US 2017/0287648 A1) and in view of Brinkmann (Suppressed decomposition of organometal halide perovskites by impermeable electron-extraction layers in inverted solar cells).
Regarding claim 4, modified Mishima discloses all of the claim limitations as set forth above.
	In addition, Mishima discloses an electron transport layer can comprise titanium oxide ([0077]), however, does not disclose that it is an organic material. 
	Wu discloses that the electron transport layer directly adjacent to the perovskite can comprise either titanium oxide of PCBM, C60, BCP, PFN, LiF, and PEI ([0022]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the titanium oxide electron transport material of with one of the organic materials of Mishima as claimed by Wu because Wu claims that they are functional equivalents for electron transport layers in a perovskite solar cells.
Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
	However, modified Mishima does not disclose that between the organic transporting layer and the transparent electrode layer there is a protective layer comprising a transparent conducting oxide.
	Brinkmann discloses that adding a layer of AZO between the top transparent electrode layer (SnOx) and an organic electron transporting layer (PCBM) on a perovskite solar cell protects the perovskite solar cell from degradation (Abstract, see Fig. 3, and pg. 8 left hand column).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the monolithic solar cell of modified Mishima to include an AZO layer between the tin oxide transparent electrode layer and the organic electron transporting layer as disclosed by Brinkmann because it will protect the perovskite solar cell from degradation.
Response to Arguments
Applicant argues that that Mishima’s PEDOT:PSS layer is a recombination layer and not an interfacial layer that facilitates charge transfer. 
Examiner respectfully disagrees. The PEDOT:PSS intermediate layer is formed of the same material and has the same structure as instantly claimed and therefore will perform the same interfacial function to transport charges. 
Applicant argues that a portion of the instant PEDOT:PSS film is lost during processing. 

Applicant argues that there protective oxide layer is distinct from Brinkmann because it is of a different form and it is not compatible with modified Mishima.
Examiner respectfully disagrees. Brinkmann discloses a composite transparent electrode on a perovskite solar cell with an organic ETL (modified Mishima discloses an organic ETL). Furthermore, Brinkmann discloses that using a composite transparent electrode serves to protect the solar cell. Therefore both layers of the transparent electrode will provide the protective function as instantly claimed. Furthermore with regards to the Applicant’s nanoparticle form of the protective layer, the claims are not commensurate in scope with the argument. The protective oxide layer is formed of the same material and has the same structure as instantly claimed and therefore will perform the same protective function. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726